Case: 11-10776     Document: 00511769986         Page: 1     Date Filed: 02/28/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 28, 2012
                                     No. 11-10776
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARTIN MALDONADO-TORRES,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:11-CR-47-1


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Martin Maldonado-Torres pleaded guilty to illegal reentry after
deportation, a violation of 8 U.S.C. § 1326. The district court varied upward
from the calculated Guidelines range and sentenced Maldonado-Torres to 41
months of imprisonment. Maldonado-Torres argues that the district court
procedurally erred by failing to provide sufficient evidence or reasoned analysis
to explain its choice of an above-guidelines sentence.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10776   Document: 00511769986     Page: 2   Date Filed: 02/28/2012

                                 No. 11-10776

      As an initial matter, we find that the 41-month sentence imposed was the
result of an upward variance from the Guidelines. See United States v. Brantley,
537 F.3d 347, 349 (5th Cir. 2008). We need not decide whether Maldonado-
Torres properly preserved his issue in the district court because, as explained
below, the sentence is procedurally reasonable under either plain error review
or an abuse-of-discretion standard. See United States v. Rodriguez, 523 F.3d
519, 525 (5th Cir. 2008).
      When imposing a non-guidelines sentence, “the district court must more
thoroughly articulate its reasons.” United States v. Smith, 440 F.3d 704, 707
(5th Cir. 2006). “These reasons should be fact-specific and consistent with the
sentencing factors enumerated in [18 U.S.C. §] 3553(a).” Id. We conclude that
the district court’s oral and written statements adequately explain that the
sentence was based on its evaluation of the § 3553(a) sentencing factors,
particularly Maldonado-Torres’s criminal history and characteristics and the
need for the sentence imposed to promote respect for the law, to afford adequate
deterrence to any future criminal conduct, and to protect the public from further
crimes he might commit. See § 3553(a)(1), (a)(2)(A)-(C); Smith, 440 F.3d at 707-
08.
      Accordingly, the judgment of the district court is AFFIRMED.




                                       2